                                                       '
                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                                 SOUTHERN DIVISION
                         Criminal No. 7: 16-CR-116-16D
                            Civil No. 7:20-CV-241-D


GREG BRIGHT,                                )
                                            )
                     Petitioner,            )
                                            )
      V.                                    )                   ORDER
                                            }
.UNITED STATES OF AMERICA,                  )
                                            )
                     Respondent.            )




       Having examined petitioner's motion pursuant to Rule 4(b) of the Rules Governing

§ 2255 Proceedings, the Unifod States Attorney is DIRECTED to file an Answer pursuant

t9 Rule 5, · Rules Governing § 2255 Proceedings, or to make such other response as

appropriate to the above-captioned § 22·55 Motion to Vacate, Set Aside or Correct

Sentence, within forty (40) days of the filing of this ordef.



       SO ORDERED. This~ day of December, 2020.




                                         ~        kv.QJ\
                                        JAESC. DEVER Ill
                                      · UNITED STATES DISTRICT JUDGE




           Case 7:16-cr-00116-D Document 1550 Filed 12/08/20 Page 1 of 1
